DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gain setting unit in claim 1; gain correction unit in claim 14; exposure control unit in claim 15 and drive control unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a program per se.
Claim 17 explicitly recites “A program for causing a computer to function as: …” 
Thus, only a “program” per se is actually claimed with the “computer” being intended use. 	Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 17 is nonstatutory under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (Japanese Patent Application Publication 2014-022943).  All text citations refer to the machine translation attached hereto.
Regarding claim 1, Hirose discloses an imaging device comprising: a gain setting unit configured to set a gain for each line in which a plurality of pixels is arrayed, the plurality of pixels being two- dimensionally arranged in a matrix in an image sensor, on a basis of diaphragm drive information regarding a diaphragm drive locus representing a time-series change in a diaphragm value (paragraph 25 discloses image data controller 15 which “executes control of the image sensor 112, correction and processing of image data input from the image sensor 112, and the like”; paragraphs 67-70 disclose a series of equations for setting a gain for each row of an image based on the difference in aperture between a reference row n and row k which is being processed, this difference in aperture drive position ΔS (k) -ΔS (n) is interpreted as the drive locus, this processed is summarized in paragraph 71 which states “since the exposure difference between the kth line and the nth line can be corrected, by performing the same processing on each line, the aperture is stopped down when driven by the rolling shutter method in the entire area within one frame of the moving image. It is possible to correct the uneven brightness caused by driving).
Regarding claim 2, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses wherein the plurality of pixels is arrayed in a horizontal direction and in a vertical direction (figure 2 exhibits an array of horizontal rows and vertical columns of pixels 211 as disclosed at paragraph 35).
Regarding claim 3, Hirose discloses everything claimed as applied above (see claim 2), in addition, Hirose discloses wherein the plurality of pixels of the image sensor is read by a rolling shutter method for sequentially reading the pixels for each of horizontal lines arrayed in the horizontal direction (figure 7 exhibits a rolling shutter readout as disclosed at paragraph 54).
Regarding claim 4, Hirose discloses everything claimed as applied above (see claim 2), in addition, Hirose discloses wherein the gain setting unit sets a higher value in a second horizontal line than in a first horizontal line as the gain, the second horizontal line having a higher average AV value in an exposure period than the first horizontal line, on the basis of the diaphragm drive locus (paragraph 70 discloses an equation in which a second horizontal line which has a higher average AV value, and therefore receives less light, is set to have a higher gain than a first horizontal line which has a lower average AV value).
Regarding claim 6, Hirose discloses everything claimed as applied above (see claim 2), in addition, Hirose discloses wherein the gain setting unit extracts an arbitrary horizontal line from the horizontal lines and sets the extracted horizontal line as a reference horizontal line, and sets a gain according to a calculation result of a difference between an average AV value of the reference horizontal line and an average AV value of another horizontal line (figure 9 exhibits wherein a row n is used as a reference row as disclosed at paragraph 68).
Regarding claim 7, Hirose discloses everything claimed as applied above (see claim 6), in addition, Hirose discloses wherein the gain setting unit sets a horizontal line arranged in a center among the plurality of horizontal lines as a reference horizontal line, and sets a gain according to the calculation result of the difference between the average AV value of another horizontal line and the average AV value of the reference horizontal line, for the another horizontal line among the plurality of horizontal lines (paragraph 81 teaches setting a center line as the reference line).
Regarding claim 8, Hirose discloses everything claimed as applied above (see claim 6), in addition, Hirose discloses wherein the gain setting unit sets a horizontal line having the lowest average AV value among the plurality of horizontal lines as a reference horizontal line, and sets a gain according to the calculation result of the difference between the average AV value of another horizontal line and the average AV value of the reference  horizontal line, for the another horizontal line among the plurality of horizontal lines (figure 10 exhibits wherein the last row is set as the reference row as disclosed at paragraph 73; figure 10 further exhibits wherein the average aperture value is less for the last row than the prior rows).
Regarding claim 11, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses wherein the diaphragm drive locus is an actually measured value of the diaphragm value obtained by driving a diaphragm.
Regarding claim 12, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses wherein the diaphragm drive information regarding the diaphragm drive locus includes information regarding a time when driving of a diaphragm is started or a time when the driving of the diaphragm is terminated (figure 10 exhibits wherein the drive locus includes information regarding when the aperture drive starts in the middle of a frame as disclosed at paragraph 73).
Regarding claim 13, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses wherein the diaphragm drive information regarding the diaphragm drive locus includes information regarding a current diaphragm value of a diaphragm and a target diaphragm value targeted by the diaphragm.
Regarding claim 14, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses a display unit (figure 1 exhibits display 118 as disclosed at paragraph 29); and a gain correction unit configured to perform gain correction for the each line of a plurality of lines on a basis of the setting of the gain (paragraph 82 teaches that gain correction is performed by image data controller 115 using the set values as disclosed at paragraph 82), wherein a captured image for which the gain correction has been performed is displayed by live view on the display unit (paragraph 83 discloses displaying the gain corrected image).
Claim 16, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 17, a program, corresponds to and is analyzed the same as the device of claim 1 (paragraph 109 discloses a program for carrying out the gain setting method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Nakata (United States Patent Application Publication 2016/0366324).
Regarding claim 10, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses wherein the diaphragm drive locus is a predicted value of the diaphragm value predicted (paragraph 70 discloses an equation for predicting the drive locus based on row readout durations and rate of change of the aperture).  However, Hirose fails to disclose that the value is predicted before exposure of a setting target frame for which the gain is to be set is started.
Nakata is a similar or analogous system to the claimed invention as evidenced Nakata teaches compensating for aperture drive during the capture of an image wherein the motivation of reducing the delay in displaying images by calculating an adjustment value prior to capturing a frame to be adjusted would have prompted a predictable variation of Hirose by applying Nakata’s known principal of predicting a correction value before exposure of a setting target frame for which the correction value is to be set is started (figure 4 exhibits a process wherein a correction value is calculated in step S208 which is prior to exposure of a next frame as disclosed at paragraphs 106 and 108).
In view of the motivations such as reducing the delay in displaying images by calculating an adjustment value prior to capturing a frame to be adjusted one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirose.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Hirose discloses everything claimed as applied above (see claim 1), in addition, Hirose discloses a diaphragm drive control unit configured to control driving of a diaphragm (figure 1 exhibits diaphragm drive circuit 216 as disclosed at paragraph 22); and an exposure control unit configured to calculate the diaphragm drive locus, (figure 1 exhibits controller 120 which controls exposure as disclosed at paragraphs 21, 22 and 59).  However, Hirose fails to disclose wherein the diaphragm drive control unit and the exposure control unit perform continuous communication.
Nakata is a similar or analogous system to the claimed invention as evidenced Nakata teaches compensating for aperture drive during the capture of an image wherein the motivation of obtaining current diaphragm information for each frame to be captured thereby improving the accuracy of aperture drive correction would have prompted a predictable variation of Hirose by applying Nakata’s known principal of having the diaphragm drive control unit and exposure control unit continuously communicate (figures 5E and 5F exhibits wherein the lens computer which controls aperture driving and the camera body computer which calculates exposure time continuously communicate throughout the image capturing process as disclosed at paragraph 102).
In view of the motivations such as obtaining current diaphragm information for each frame to be captured thereby improving the accuracy of aperture drive correction one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirose.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable because the prior art of record fails to teach or suggest wherein the gain setting unit calculates a time-series change in a light amount in the exposure period of each horizontal line from the diaphragm drive locus in the exposure period of the each horizontal line,  calculates an average light amount in the exposure period of the each horizontal line on a basis of the time-series change in the light amount, and converts the average light amount in the exposure period of the each horizontal line into an average AV value to calculate the average AV value, in combination with every element of claims 1, 2 and 4 from which it is dependent.  The closest prior art of record, Hirose teaches an imaging device which gain corrects aperture drive during an exposure on a row by row basis, however, Hirose fails to disclose “wherein the gain setting unit calculates a time-series change in a light amount in the exposure period of each horizontal line from the diaphragm drive locus in the exposure period of the each horizontal line,  calculates an average light amount in the exposure period of the each horizontal line on a basis of the time-series change in the light amount, and converts the average light amount in the exposure period of the each horizontal line into an average AV value to calculate the average AV value” as currently claimed.
Claim 9 would be allowable because the prior art of record fails to teach or suggest wherein the gain setting unit calculates provisional ISO sensitivity of the reference horizontal line on a basis of a setting value of the exposure period and the average AV value of the reference horizontal line, and adjusts the setting value of the exposure period and recalculates the average AV value of the reference horizontal line on a basis of the adjusted exposure period in a case where the provisional ISO sensitivity falls outside a range supportable by the image sensor, in combination with every element of claims 1, 2, 4 and 6 from which it is dependent.  The closest prior art of record, Hirose teaches an imaging device which gain corrects aperture drive during an exposure on a row by row basis; and Kubota (United States Patent Application Publication 2008/0267608) teaches either using exposure time to correct exposure variations due to aperture drive or using gain to correct said variation.  However, Hirose and Kubota both alone and in combination fail to teach or suggest “wherein the gain setting unit calculates provisional ISO sensitivity of the reference horizontal line on a basis of a setting value of the exposure period and the average AV value of the reference horizontal line, and adjusts the setting value of the exposure period and recalculates the average AV value of the reference horizontal line on a basis of the adjusted exposure period in a case where the provisional ISO sensitivity falls outside a range supportable by the image sensor” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hisamoto (United States Patent Application Publication 2018/0234605) teaches a method for compensating for aperture drive during image capturing.
Miyanari (United States Patent Application Publication 2010/0066897) teaches a method for using gain to correct an inappropriately exposed image frame.
Kubota (United States Patent Application Publication 2008/0267608) teaches a method for compensating for aperture drive during image capturing.
Kawaguchi et al. (United States Patent 6,356,304) teaches a method for compensating for aperture changes during image capturing.
Kawahara et al. (United States Patent 5,428,421) teaches a method of exposure control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696